DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 08/23/2022. Claims 3-11 and 17 withdrawn from consideration.  Claims 2, 13-16, and 18-20 are canceled.  Claims 21-28 are newly presented.  Claims 1, 12, and 21-28 are examined.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding Claims 1 & 12:
The recitation “the linear flange” (l. 14 in claim 1 and l. 19 in claim 12) is believed to be in error for – the liner flange –.
The recitation “the first elastic supports being fitted in the axial direction to the second elastic supports” (ll. 20-21 in claim 1 and ll. 26-27 in claim 12) is believed to be in error for – the first elastic support being fitted in the axial direction to the second elastic support –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 22 and 26, the recitations “the flow guide surface of the liner flange is formed to be inclined in a direction being made off from a radially outermost portion of the liner flange as it is made close to an outer circumferential surface of the liner” (ll. 1-3) and “the flow guide surface of the transition piece flange is formed to be inclined in a direction being made off from a radially outermost portion of the transition piece flange as it is made close to an outer circumferential surface of the transition piece” (ll. 5-7) render the claims indefinite because it is unclear in which direction the flow guides surface of the liner flange and of the transition piece flange are being inclined. It is unclear if the flow guides are inclined from the liner or the transition piece towards their respective flanges OR if the flow guides start at most radially point of the flanges and are inclined radially outward, as is indicated by the term “inclined”.  The recitations, as cited above are interpreted as starting at the most radially point of the liner and transition piece flanges and being declined toward the liner and the transition piece in a direction away from their respective axially facing surfaces.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thackway 2016/0356496 in view of Ponchak 2017/0241280, Klejc 2017/0028516, and further in view of Ruthemeyer 2017/0082062. 
Regarding Claim 1 and 12, Thackway teaches a gas turbine 10 (Fig. 1) comprising: 
a compressor 12 configured to compress air drawn from an outside ([0017]; Fig. 1); 
a combustor 26 configured to mix fuel with the compressed air and to produce combustion gas by combusting the fuel-air mixture ([0017]; Fig. 1);  
and a turbine 16 configured to be rotated by the combustion gas, the combustor 26 comprises ([0017]; Figs. 1-2):
a liner 54,52 forming an internal space for combusting a mixture of fuel and compressed air ejected from a combustion nozzle, the liner 54,52 extending in an axial direction (seen in Fig. 2) of the combustor 26 and including an outlet end [G] configured to pass combustion gas and a liner flange 48 protruding outward from the outlet end [G] in a radial direction (seen in Fig. 2) of the combustor 26 (Annotated Fig. 2, seen below);
a transition piece 28 configured to be coupled with the liner 54,52 and to discharge the combustion gas from the liner 54,52 to a turbine 16, the transition piece 28 extending in the axial direction (seen in Fig. 2) and including an inlet end [H] for coupling to the outlet end [G] of the liner 54,52 and a transition piece flange 50 protruding outward from the inlet end [H] in the radial direction (seen in Fig. 2), the transition piece flange 50 including an axially facing surface facing an axially facing surface of the liner flange 48 (Annotated Fig. 2, seen below.  Figure 2 shows the two flanges, each having an axially facing surface that faces the other.). 

    PNG
    media_image1.png
    536
    901
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Thackway (US 2016/0356496)
Thackway does not teach a first elastic support installed on the axially facing surface of the liner flange to protrude in the axial direction toward the axially facing surface of the transition piece flange; a second elastic support installed on the axially facing surface of the transition piece to protrude in the axial direction toward the axially facing surface of the linear flange; and a guide member configured to prevent the liner and the transition piece from being displaced from their original positions in a lateral direction when the liner and the transition  piece are thermally expanding, the guide member including a guide rod fixed to an inner circumferential surface of the liner, and a guide roller rotatably coupled to the guide rod; the first elastic support and the second elastic support are coupled to each other by the first elastic supports being fitted in the axial direction to the second elastic supports, the first elastic support elastically deformed by contact with the second elastic support in order to support the transition piece coupled to the liner, the second elastic support elastically deformed by contact with the first elastic support in order to support the liner coupled with the transition piece; and the liner flange includes a flow guide surface of the linear flange disposed opposite to the axially facing surface of the linear flange and a flow guide surface of the transition piece flange disposed opposite to the axially facing surface of the transition piece flange.
Ponchak teaches 
a first elastic support 80 installed on the axially facing surface [k] of the first flange 74 to protrude in the axial direction (seen in Fig. 3) toward the axially facing surface 110 of the second flange 73; a second elastic support 82 installed on the axially facing surface 110 of the second flange 73 to protrude in the axial direction (seen in Fig. 3) toward the axially facing surface [k] of the first flange 74 ([0028, 0032]; Annotated Fig. 3, below); 
and the first elastic support 80 and the second elastic support 82 are coupled to each other by the first elastic supports [m] being fitted in the axial direction to the second elastic supports [n], the first elastic support [m] elastically deformed (implicit) by contact with the second elastic support [n] in order to support the second component 62 coupled to the first component 64, the second elastic support [n] elastically deformed (implicit) by contact with the first elastic support [m] in order to support the first component 64 coupled with the second component 62 ([0028, 0032]; Annotated Fig. 3, below). 

    PNG
    media_image2.png
    515
    669
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Ponchak (US 2017/0241280)
Ponchak further teaches that the seal assembly 66 comprising of the first elastic support 80 and the second elastic support 82 can be used in multiple sections of the gas turbine engine ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection between the liner flange 48 and the transition piece flange 50 of Thackway and include Ponchak’s first elastic support 80 installed on the axially facing surface of the axially facing surface of the liner flange 48 of Thackway, to protrude in the axial direction toward the axially facing surface of the transition piece flange 50, and second elastic support 82 installed on the axially facing surface of the axially facing surface of the transition piece flange 50 of Thackway, to protrude in the axial direction toward the axially facing surface of the liner flange 48, in order to minimize leakage (Ponchak; [0030]).  Note, first elastic support 80 installed on the axially facing surface [k] of the first flange 74 and second elastic support 82 installed on the axially facing surface 110 of the second flange 73, as taught by Ponchak, are applied for their stated and intended use of minimizing leakage, and not its location in the prior art.
Thackway in view of Ponchak does not teach a guide member configured to prevent the liner and the transition piece from being displaced from their original positions in a lateral direction when the liner and the transition piece are thermally expanding, the guide member including a guide rod fixed to an inner circumferential surface of the liner, and a guide roller rotatably coupled to the guide rod; and the liner flange includes a flow guide surface of the linear flange disposed opposite to the axially facing surface of the linear flange and a flow guide surface of the transition piece flange disposed opposite to the axially facing surface of the transition piece flange.
Klejc teaches 
a guide member 400 including a guide rod 401 fixed to liner 310 (via liner clamp 412; seen in Fig. 4) and a guide roller 405 rotatably coupled to the guide rod 401 ([0025-0029]; Figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the liner 54,52 of Thackway in view of Ponchak, with Klejc’s guide member 400 that includes a guide rod 401 and a guide roller 405 rotatably coupled to the guide rod 401, and have the guide rod 401 fixed to an inner circumferential surface of the liner 54,52 of Thackway, in order to prevent “damaging the combustion liner” (Klejc; [0026], ll. 17-20), because it has been held that it would be “obvious to try” and choose an identified predictable solution, in this case fixing the guide rod 401 of Klejc to an inner circumferential surface of the liner 54,52 of Thackway, “from a finite number of identified solutions” in this case there is a single solution because there is one fixing connection “with reasonable expectations of success”, in this case, to prevent damaging the combustion liner and the transition piece, was an obvious extension of prior art teachings. KSR, 550 U.S. at 421, 82 USPQ2d at 1397, MPEP § 2143 I (E).
Thackway in view of Ponchak and Klejc does not teach a guide member configured to prevent the liner and the transition piece from being displaced from their original positions in a lateral direction when the liner and the transition piece are thermally expanding.
The recitation “a guide member configured to prevent the liner and the transition piece from being displaced from their original positions in a lateral direction when the liner and the transition piece are thermally expanding.” is directed to an intended use of the guide member.  
Thackway in view of Ponchak and Klejc teaches a guide member 400 that includes a guide rod 401 that is fixed to an inner circumferential surface of the liner 54,52 of Thackway, and a guide roller 405 rotatably coupled to the guide rod 401. The guide member 400 is capable of preventing the liner and the transition piece from being displaced from their original positions in a lateral direction when the liner and the transition piece are thermally expanding, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and discussed above. 
Thackway in view of Ponchak and Klejc does not teach liner flange includes a flow guide surface of the linear flange disposed opposite to the axially facing surface of the linear flange and a flow guide surface of the transition piece flange disposed opposite to the axially facing surface of the transition piece flange.
Ruthemeyer teaches 
flange [a] includes a flow guide surface [b] of the flange [a] disposed opposite to the axially facing surface (seen in Fig. 4) of the flange [a] ([0010]; Annotated Fig. 4, below).

    PNG
    media_image3.png
    655
    763
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 4 of Ruthemeyer (US 2017/0082062)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify liner flange 48 and transition piece flange 50 of Thackway in view of Ponchak and Klejc to each include a flow guide surface [b] disposed opposite to the axially facing surfaces of their respective liner and transition flanges 48, 50, as taught by Ruthemeyer, in order to provide a compressive force that is perpendicular to the inclined angle of the flow guide surface (Ruthemeyer; [0010]).  Note, liner that includes a flow guide surface of the flange disposed opposite to the axially facing surface of the flange, as taught by Ruthemeyer, is applied for its stated and intended use of providing a compressive force that is perpendicular to the inclined angle of the flow guide surface, and not its location in the prior art.
Regarding Claims 21 and 25, Thackway in view of Ponchak, Klejc, and Ruthemeyer teaches the invention as claimed and as discussed above for claims 1 and 12.  However, Thackway in view of Ponchak, Klejc, and Ruthemeyer, as discussed so far, does not teach the guide rod includes a first end fixed to the inner circumferential surface of the liner, and a second end extending into an internal space of the transition piece; and the guide roller is coupled to the second end of the guide rod and is brought into contact with an inner circumferential surface of the transition piece.
Klejc further teaches
the guide rod 401 includes a first end [c] fixed to the combustor 16, and a second end [d] extending into an internal space of the downstream portion of the combustion liner ([0026, 00029]; Figs. 4-5. Annotated Fig. 5, below); 
and the guide roller 405 is coupled to the second end [d] of the guide rod 401 and is brought into contact with an inner circumferential surface of the combustion liner ([0026, 00029]; Figs. 4-5. Annotated Fig. 5, below).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod 401 of Thackway in view of Ponchak, Klejc, and Ruthemeyer, and include Klejc’s guide rod 401 that includes has a first end [c] and a second end [d], with the guide roller 405 coupled to the second end [d] of the guide rod 401, and attach the first end [c] to the inner circumferential surface of the liner 54,52 of Thackway with the second end [d] extending into an internal space of the transition piece 28 of Thackway and the guide roller 405 is brought into contact with an inner circumferential surface of the transition piece 28 of Thackway, because it has been held that it would be “obvious to try” and choose an identified predictable solution, in this case fixing Klejc’s guide rod 401 first end [c] to the inner circumferential surface of the liner 54,52 of Thackway and have the second end [d] extend into an internal space of the transition piece 28 of Thackway with the guide roller 405 brought into contact with an inner circumferential surface of the transition piece 28, “from a finite number of identified solutions” in this case there is a single solution because there is one fixing connection to the liner and the second end extending into the transition piece “with reasonable expectations of success”, in this case, to prevent damaging the combustion liner and the transition piece, was an obvious extension of prior art teachings. KSR, 550 U.S. at 421, 82 USPQ2d at 1397, MPEP § 2143 I (E).
Regarding Claims 22 and 26, the claims are rejected under 112(b) above.
Thackway in view of Ponchak, Klejc, and Ruthemeyer teaches the invention as claimed and as discussed above for claims 1 and 12.  However, Thackway in view of Ponchak, Klejc, and Ruthemeyer, as discussed so far, does not teach the flow guide surface of the liner flange is formed to be inclined in a direction being made off from a radially outermost portion of the liner flange as it is made close to an outer circumferential surface of the liner so as to guide a flow of fluid moving along the outer circumferential surface of the liner, and the flow guide surface of the transition piece flange is formed to be inclined in a direction being made off from a radially outermost portion of the transition piece flange as it is made close to an outer circumferential surface of the transition piece so as to guide the flow of fluid moving along the outer circumferential surface of the transition piece.
Ruthemeyer further teaches
the flow guide surface [b] of the flange [a] is formed to be inclined (inclined flow guide surface [b] seen in Fig. 4) in a direction being made off from a radially outermost portion of the flange [a] (seen in as it is made close to an outer circumferential surface of the liner 120, 122 so as to guide a flow of fluid (implicit) moving along the outer circumferential surface of the liner 120, 122 ([0010]; Annotated Fig. 4, below).

    PNG
    media_image3.png
    655
    763
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 4 of Ruthemeyer (US 2017/0082062)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the flow guide surfaces [b] of the liner flange 48 and the transition piece flange 50 of Thackway in view of Ponchak, Klejc, and Ruthemeyer and make each flow guide surface [b] be inclined in a direction being made off from a radially outermost portion of the flange [a], as taught by Ruthemeyer, for the same reason as discussed in rejection of claim 1 above.
Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 28 are objected based on their dependency on their respective claims 23 and 27.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not teach in combination with the other limitations of the independent claims 1 and 12, “a sealing protrusion protruding in the axial direction from the convexly curved outer surface of the first elastic support toward the second elastic support … and a support groove formed in the convexly curved outer surface of the second elastic support and configured to receive the sealing protrusion in the axial direction.” disclosed in the specification, [0012]. 
Prior art of Morgan 2018/0087390 and Bloom 2017/0059160, both teach D-seals.  However, neither Morgan or Bloom, in combination with Thackway in view of Ponchak, Klejc, and Ruthemeyer does not teach D-seals with a sealing protrusion protruding in the axial direction, or a support groove formed in the D-seal.
Response to Argument
Applicant's arguments, filed on 08/23/2022, with respect to 35 U.S.C. 103 rejections of claims 1-2 and 12-13 have been considered, but are moot because the arguments do not apply to new combination of references used in the current rejection, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741